Justice PLEICONES.
I respectfully dissent. As I noted in concurrence with this Court’s recent decision affirming a conviction under S.C.Code Ann. § 23-3-470, State v. Latimore, 397 S.C. 9, 723 S.E.2d 589 (2012), I do not believe this situation is controlled by Lambert v. California, 355 U.S. 225, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957), and actual notice is not required for conviction under that section. Indeed, as I noted in Latimore, the Court’s decision in that case turned on evidence of the petitioner’s constructive notice, not evidence of actual notice.
Constructive, or inquiry, notice is the legal imputation of notice to a person based upon circumstances sufficient to substitute for actual notice. See City of Greenville v. Washington Am. League Baseball Club, 205 S.C. 495, 509, 32 S.E.2d 777, 782 (1945) (“[I]f there are circumstances sufficient to put the party upon inquiry, he is held to have notice of everything which that inquiry, properly conducted, would certainly disclose.” (citations omitted)); Strother v. Lexington County Recreation Comm’n, 332 S.C. 54, 64-65, 504 S.E.2d 117, 123 (1998) (explaining that knowledge of facts or circumstances putting a party on notice to inquire constitutes constructive, not implied actual notice).
In Lambert v. People of the State of California, 355 U.S. 225, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957), the United States Supreme Court applied a similar analysis to notice of criminal prohibitions, though without using the terminology of actual and constructive notice. In effect, the Court found in that case that the registration requirement was not a matter of common knowledge and no circumstances existed that would have given the defendant cause to inquire about the existence of such a requirement. Those circumstances are markedly different from the circumstances of a convicted sex offender *169who has actual knowledge of registry-related requirements, including those of reregistering at certain intervals and maintaining his current address on file with the sheriffs office. See United States v. Gould, 568 F.3d 459, 468-69 (4th Cir. 2009) (distinguishing Lambert from federal sex-offender registration requirement applying to “a much more narrowly targeted class of persons in a context where sex-offender registration has been the law for years”).
In Latimore, this Court found that “[h]ad [the petitioner] attempted to fulfill his annual re-registration requirement in a timely manner, he would have been informed of the new biannual requirement.” 397 S.C. at 13, 723 S.E.2d at 591. Thus, the Court based its conclusion that the petitioner had been afforded adequate notice on facts and circumstances within his knowledge that effectively imposed upon him a duty to inquire. In particular, those circumstances were his duty to do an act that would have given him actual notice had he fulfilled that duty. Thus, the Court’s analysis was consistent with Lambert and with the definition of constructive notice.
In my view, the facts of this case require the same result. When a convicted sex offender is subject to a duty to maintain a current address with the appropriate authorities, he has constructive notice as to any notification sent to that address. Thus, the evidence that the sheriffs office sent Petitioner a letter by regular mail, return receipt requested, and a certified letter that was returned undeliverable is sufficient evidence to find that he had constructive notice of the reregistration requirement. Indeed, the majority’s ruling gives sex offenders who fail to maintain a current address or acknowledge receipt of mail at that address an advantage over those who do not.
The majority reasons that “[without a copy of the letter [that Detective Catlett testified was sent to Petitioner] there was no evidence that the letter had been properly printed, addressed, and mailed to Petitioner.” This finding ignores Detective Catlett’s testimony that the sheriffs office had a standard procedure for mailing unregistered letters, return service requested, to sex offenders based upon their month of registration, and that certified letters were sent to registrants who failed to reregister in response to the initial, unregistered *170letters. The evidence that the registered letter sent to Petitioner was returned unclaimed after three delivery attempts is uncontradicted, and it substantiates Detective Catlett’s testimony regarding the procedures used to notify and remind sex offenders of their registration obligations. Thus, the State presented “[p]roof of ... an office practice and procedure followed in the regular course of business, which show[ed] that the notice ha[d] been duly addressed and mailed[.]” 58 Am. Jur.2d Notice § 43 (2002). This evidence would have supported a finding that Petitioner had constructive notice of the new, biannual registration requirement.
Moreover, in this case the jury was charged on the theory that Petitioner must have had actual knowledge of the reregistration requirement, whether shown by direct or circumstantial evidence, and it found Petitioner guilty under that standard. Based on the foregoing evidence, the jury could have determined that Detective Catlett sent a notification letter to Petitioner and he received it. Because there is evidence from which the jury could find that Petitioner had actual notice, I would uphold its finding.
Thus, I respectfully dissent.